Citation Nr: 0905137	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-21 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to April 
1947.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Los Angeles, California, (hereinafter 
RO).  

In September 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

In addition to the claim for service connection for hearing 
loss that has been appealed to the Board, the April 2006 
rating decision also denied service connection for tinnitus.  
While the Veteran's notice of disagreement received in May 
2006 did not include the tinnitus issue, a statement 
submitted by the Veteran's representative on his behalf, 
within the appeal period following the April 2006 rating 
decision, asked the RO to "expedite" claims for service 
connection for hearing loss and tinnitus.  A June 2007 rating 
decision "reopened" but denied the claim for service 
connection for tinnitus.  Thereafter, there is of record no 
communication from or on behalf of the Veteran reflecting any 
disagreement with this action, and the transcript from the 
September 2008 hearing noted that that the Veteran had not 
perfected an appeal with respect to this matter and that he 
would work with his representative if he wished to pursue a 
claim for service connection for tinnitus.  As such, the 
adjudication below is limited to the issue of entitlement to 
service connection for bilateral hearing loss, as that is the 
only issue for which an appeal has been perfected to the 
Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2008).    

The Board also notes that in December 2006, the Veteran's 
representative submitted a claim for entitlement to pension 
benefits and requested all appropriate development in 
connection with the claim.  This issue is referred to the RO 
and any appropriate development not already completed with 
respect to this claim should be accomplished.   
FINDINGS OF FACT

1.  Sensironeural hearing loss was not manifested during 
service or to a compensable degree within one year of 
separation from service. 

2.  There is no competent medical evidence linking a current 
hearing loss disability to service.     

CONCLUSIONS OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service, and sensironeural hearing loss may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1110, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
January 2006, the RO advised the claimant of the information 
necessary to substantiate the claim at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, he was provided 
with information regarding ratings and effective dates by 
letters dated in March and May 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  As such, the 
Board finds that the duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA 
has obtained the service treatment records and made 
reasonable efforts to obtain relevant post-service records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file includes VA outpatient treatment and private 
treatment records, and the Veteran's own statements and 
evidence he presented.  In addition, efforts have been 
undertaken to obtain the records from the Bronx Eye and Ear 
Infirmary as discussed at the hearing before the undersigned.  
The Veteran's record was held open for 60 days and he 
subsequently indicated that efforts to obtain these records 
were not successful as it appeared this clinic was no longer 
in operation.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination is not warranted because, as discussed below, the 
medical evidence of record is sufficient to decide the claim 
without obtaining a VA examination.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including sensironeural hearing 
loss, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

To establish the existence of a current disability, hearing 
status must meet the pure tone and speech recognition 
criteria outlined in 38 C.F.R. § 3.385.  In order to 
establish a current disability pursuant to these criteria, at 
least one of the threshold levels at 500, 1000, 2000, 3000, 
or 4000 Hertz, must measure more than 40 decibels, or at 
least 3 of these 5 threshold levels must measure more than 25 
decibels, or speech recognition must be lower than 94 
percent.

With the above criteria in mind, the facts will be briefly 
summarized.  The service treatment records include October 
1945 examination reports reflecting normal hearing and 
reports from hospitalization in February and March 1947 that 
do not reflect any evidence of hearing loss.  There is 
otherwise no evidence of hearing loss contained in the 
service treatment records.  After service, the Veteran did 
not reference hearing loss in his claims for benefits filed 
prior to August 2005, to include in 1947, 1966, 1981, and 
1984 while claiming for other unrelated conditions.  In 
addition, clinical records contained in the claims file dated 
from 1951 thru 2003, while reflecting treatment for unrelated 
conditions; do not reflect evidence of or complaints of 
hearing loss.  Such evidence includes reports from VA 
hospitalization in October 1951 and a private clinical report 
dated in January 1981 reflecting treatment for a number of 
conditions without reference to hearing problems.  Moreover, 
reports from a July 1981 VA examination reflected no hearing 
loss upon examination and reports from a medical history 
collected in connection with VA hospitalization in March 1984 
noted some unrelated conditions without any reference to 
hearing loss.  

Reports from an evaluation at a VA audiologic clinic in 
August 2003 reflect the Veteran reporting "long-standing" 
hearing loss and that he purchased hearing aids for himself 
"many years ago" which he no longer had.  The assessment 
was mild to severe sensorineural hearing loss in both ears 
and the Veteran was ultimately provided hearing aids by VA.  
However, there was no reference at that time to complaints of 
hearing loss in service and review of the evidence does not 
reveal a clinical finding or medical opinion linking the 
hearing loss demonstrated in 2003 to service.  

The Veteran has asserted, to include in sworn testimony to 
the undersigned, that the hearing loss currently demonstrated 
is the result of unprotected proximity to noise resulting 
from training with various weapons during basic training.  
With regard to the exact nature of the Veteran's duties 
during service, the Board notes that there are two DD Form 
214s of record, with the DD Form 214 from the Veteran's 
service from June 1945 to October 1945 reflecting that the 
Veteran was attached to the infantry with an MOS of "745" 
(rifleman).  The Board will concede from this evidence and 
the Veteran's sworn testimony that he was exposed to acoustic 
trauma as a result of weapons fire during service without the 
benefit of ear protection.  In addition, while the record 
does not reflect the specific audiometric findings listed 
thereunder, the Board will concede, for the purposes of the 
discussion below only, that hearing loss "disability" as 
defined by 38 C.F.R. § 3.385 is demonstrated given the 
description of the Veteran's hearing loss on VA outpatient 
treatment records dated from 2003.  

Given the above, the issue thus becomes whether there is 
sufficient evidence linking any hearing loss currently 
demonstrated to service, to include the presumed in-service 
exposure to acoustic trauma.  As indicated above, there is 
simply no medical evidence linking the Veteran's current 
hearing loss disability to service.  In fact, the medical 
evidence of record, to include the silent service treatment 
records, and the VA and private medical evidence dated in 
October 1951, January 1981, July 1981, and March 1984 that do 
not reflect any evidence or complaints of hearing loss, 
weighs against the Veteran's claim.  Such contemporaneous 
evidence, both because of their contemporaneous nature and 
because they were prepared by medical personnel for neutral 
(treatment/evaluation) purposes, have much greater probative 
value than those made more recently by the Veteran asserting 
continuity of hearing loss from the years proximate to 
service.  The July 1981 VA examination report is particularly 
persuasive as it demonstrates that upon actual examination 
the Veteran's hearing was normal more than 30 years after 
service.  

The Board recognizes that lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 
14, 2006).  In adjudicating his claim, the Board must 
evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In the present 
case, although the Veteran has claimed to have had hearing 
loss since service, the contemporaneous medical records do 
not show objective evidence of post-service hearing loss 
until 2003, more than 50 years after service.  Evidence of a 
prolonged period without medical complaints in the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Of particular relevance in this 
regard is the fact that in addition to the lack of any 
objective clinical reference to hearing loss in the clinical 
record dated prior to 2003 as set forth above, the Veteran 
filed multiple claims for VA benefits beginning in 1947, but 
did not reference hearing loss until his claim that gave rise 
to this appeal was received in August 2005.  As evidenced by 
the claims filed in 1947 and 1969, which were applications 
for service connection for other disabilities, there is 
contemporaneous evidence from shortly after service that the 
Veteran was aware that he could apply for VA compensation 
benefits for disabilities incurred in service; as such, the 
fact that he did not reference hearing loss on any 
application for VA benefits from his separation from service 
in 1947 until the 2005 weighs against a finding that there 
was the continuity of hearing loss from service as claimed by 
the Veteran.  Again, the July 1981 VA examination which 
demonstrated that his hearing was normal at that time is 
persuasive evidence against his claim. 

With respect to the Veteran's assertions, including those 
made to the undersigned at the September 2008 hearing, that 
his hearing loss is related to acoustic trauma from service, 
such assertions cannot be used to establish a claim as a 
layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As such, in view of the evidence weighing against 
any link between his current hearing loss and service, the 
Board finds that the Veteran's current hearing loss is not 
the result of service.  Accordingly, the claim for service 
connection for bilateral hearing loss must be denied.   

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for service 
connection for bilateral hearing loss, the doctrine is not 
for application.   Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


